Citation Nr: 1007467	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 14, 2005, for 
the award of service connection for diabetes mellitus with 
erectile dysfunction, hypertension, and diabetic retinopathy 
of the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for diabetes effective 
April 14, 2005.  The Veteran filed a notice of disagreement 
regarding the effective date assigned.  In December 2009, he 
testified via video before the undersigned Veterans Law 
Judge.  


FINDINGS OF FACT

1.  A December 2002 VA new patient intake examination noted 
that the Veteran had been diagnosed with diabetes in the past 
year.  

2.  An application for service connection for diabetes was 
received on April 14, 2005.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 14, 2005, 
for a grant of service connection for diabetes mellitus with 
erectile dysfunction, hypertension, and diabetic retinopathy 
of the left eye have not been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to April 14, 2005, 
for the award of service connection for diabetes mellitus 
with erectile dysfunction, hypertension, and diabetic 
retinopathy of the left eye.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency or indemnity based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).  

The effective date of an award of disability compensation to 
a veteran will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year of separation from active service; otherwise, 
it will be the date of receipt of claim, or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2009).  In general, "date of receipt" 
means the date on which a claim, information or evidence was 
received in VA.  38 C.F.R. § 3.1(r) (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  A claim is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a) (2009); see also Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  

In determining whether there was an earlier claim, the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has elaborated that VA, "has a duty to 
fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim had been 
raised.  With respect to all pro se pleadings, . . . VA 
[must] give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations."  Szemraj v. 
Principi, 357 F. 3d 1370, 1372-1373 (2004).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2009).  

Once service connection has been established or denied on the 
basis that the claimed disability was noncompensable in 
degree, receipt of specified types of medical evidence, 
including VA examination reports, will be accepted as an 
informal claim for increased benefits, or an application to 
reopen.  38 C.F.R. § 3.157 (2009); see MacPhee v. Nicholson, 
459 F.3d 1323, 1326 (Fed. Cir. 2006).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2009).  

Significantly, however, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (§ 3.157 applies to those claims for which a 
report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established) (emphasis added).  

The law is well-established that VA medical records cannot be 
accepted as informal claims for disabilities where service 
connection has not been established.  The mere presence of 
medical evidence does not establish intent on the part of a 
veteran to seek service connection for a condition.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (where appellant had not been 
granted service connection, mere receipt of medical records 
could not be construed as informal claim).  Merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for compensation.  

In the present case, the Veteran was awarded an effective 
date of April 14, 2005, based on a formal claim for service-
connection for diabetes of the same date.  He alleged that an 
effective date back to 2002 should be assigned, based on his 
initial treatment and diagnosis of diabetes.  

Review of the medical record confirms the Veteran was 
afforded a VA new patient intake examination in December 
2002, at which time a history of diabetes mellitus was noted.  
Nevertheless, as noted above, the mere mention of a diagnosis 
of a disorder in the medical records does not establish 
intent to file a claim.  Additionally, pertinent law and 
regulations clearly state that the effective date for an 
award based on an original claim for VA benefits "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

By the Veteran's own admission at the December 2009 hearing 
before the Board, a claim for service connection for diabetes 
was not received by VA prior to April 14, 2005.  He asserted 
that he was not, at the time he began receiving VA health 
care treatment in 2002, made aware of his potential to file a 
claim for service connection benefits.  He stated that upon 
being made aware of his potential eligibility in 2005 from a 
private party, he immediately filed a claim.  

However, the Veterans Claims Court, citing to an opinion from 
the United States Supreme Court, has held that everyone 
dealing with the Government is charged with knowledge of 
Federal statute and agency regulations.  Morris v. Derwinski, 
1 Vet. App. 260 (1991).  Furthermore, the VA is under no 
legal obligation to individually notify every potential 
claimant of his or her possible entitlement to VA benefits.  
Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 
Vet. App. 451 (1991).

VA acknowledges that it has a general statutory obligation to 
provide outreach services to potential claimants such as the 
Veteran.  See 38 U.S.C.A. § 7722 (West 2002).  Nevertheless, 
authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit and a 
claim for the benefit.  

Indeed, the "unequivocal command" that the effective date 
of benefits cannot be earlier than the date of claim set 
forth in 38 U.S.C.A. § 5110(a) prevails over a general 
outreach statute such as 38 U.S.C.A. § 7722, which provides 
that VA should inform individuals of their potential 
entitlement to VA benefits when VA is aware or reasonably 
should be aware of such potential entitlement.  See Rodriguez 
v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also 
VAOGCPREC 17-95 ("[f]ailure by VA to provide the notice 
required by 38 U.S.C.A. § 7722 may not provide a basis for 
awarding retroactive benefits in a manner inconsistent with 
express statutory requirements").  

Thus, entitlement to an earlier effective date based on any 
failure by VA to inform the Veteran of potential eligibility 
for a service connection benefit is not warranted.  As such, 
the appeal is denied.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2009).  For the reasons to be discussed below, the Board 
finds that VA has satisfied its duties to the appellant under 
the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess requirements, such notice was 
provided him within a subsequent March 2007 letter.  While 
this notice was not provided him prior to the initial award 
of the effective date on appeal, VA rectified any timing 
error in providing notice to the Veteran and subsequently 
readjudicating his claims on several occasions, most recently 
in February 2008.  Id; see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.

Moreover, the Veteran's claim arises from his disagreement 
with the initial effective dates assigned following a grant 
of compensation benefits.  Courts have held that once a claim 
for benefits is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has obtained VA medical 
treatment records, and the Veteran has submitted statements 
on his own behalf.  Additionally, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in December 2009.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

An effective date prior to April 14, 2005, for the award of 
service connection for diabetes mellitus with erectile 
dysfunction, hypertension, and diabetic retinopathy of the 
left eye is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


